DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection of the pending claims have been considered but are moot because the new ground of rejection include a secondary reference which will show that linear actuators such as spindles as common elements in driving units for rear doors or tailgates.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleland et al (US Publication 2006/0181108) and Arenz et al (US Patent 8393237).
Claims 1, 4, and 12, Cleland et al teaches a drive arrangement for a tailgate of a motor vehicle comprising: A first drive unit which comprises a motor 834 connected to actuator 835, a strut 830 (which can be a spring as described in paragraph 0048), different connecting members used to attach the first drive unit to power, a tailgate 18, and a controller (such controller 202); and a sensor representing movement of the tailgate between an open position and a close position (see for example the description of sensors 206/506/608/604); and a second drive unit which is connected in parallel to the first drive unit, the second drive unit is solely spring operated including strut 30 (as described in fig. 26 and corresponding description) and a series of connecting members for connecting the second drive unit to the tailgate, wherein the controller receives information from the movement sensors and compares said detected information to a previously stored data in order to determine if the tailgate has encountered an obstruction (error) and carries out an error routine. Furthermore, the controller can also modify the control of the tailgate base on feedback information from several sensors (motor current sensors or temperature sensors are used to determine the performance of the drive unit which include the motor and the strut).
Cleland et al describes motor 834 being connected to linear actuator 838. Even though it is well known that a spindle is a type of linear actuator, Cleland et al does not specifically describe the use of a spindle/nut combination.
However, Arenz et al teaches a driving unit for a tailgate of a vehicle (col. 1 lines 7-8) comprising a spindle 8, a spindle nut 9, a motor 29 connected to the spindle/nut 
Therefore, it would have been obvious to one person of ordinary skill in the art to use a spindle as the linear actuator in Cleland et al, since the spindle converts the power generated by the motor into linear motion used by the rear door of the vehicle. 
Claim 2, Cleland et al describes for example in fig. 26, the first and second drive units being connected to opposite sides of tailgate 18.
Claim 3, Cleland et al determines an error or obstruction in the path of movement of the tailgate 18.
Claim 5, Cleland et al describes for example in paragraph 0197 the at least one drive unit being a gas pressure spring. As described above with respect to the rejection of claim 4, Arenz et al teaches the use of a spindle.
Claim 6, Cleland et al describes sensor 506 as a position sensor, sensor 604 as a tilt sensor, and sensor 608 as a speed sensor.
Claims 7 and 13, Cleland et al describes for example in paragraph 0113 that sensor 506 is an encoder.
Claims 8, 9, and 14-15, Cleland et al describes altering movement of the tailgate based on information from obstruction sensor 206.

Claim 11, Cleland et al describes for example in paragraphs 0100 and 0107 how the strut is stopped in case of an obstruction.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The information related to the spindle is already part of claim 4. Claim 5 needs to be amendment to delete a reference to the drive unit being a spindle.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846